DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a strap provided at a symmetrical position on an outer side surface of the device main body” in lines 8-9. It is unclear with respect to what the strap is symmetrical. For further examination, it will be interpreted as the strap is provided at a position on an outer side surface of the device main body.
Claims 2-4 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0135872, hereinafter Karo, in view of US 2017/0000222, hereinafter Lee.
Regarding claim 1, Karo teaches a blood pressure measuring device (Fig. 2, blood pressure monitor 100) comprising: a device main body (main body 110); a curler (curled elastic member 160) configured to bend along a circumferential direction of a wrist (para [0062]), including one end and another end separated from each other (Fig. 2, end of 160 in upper left portion and end of 160 in lower left portion), and further configured to be fixed to the device main body (see Fig. 2); a strap (outer cover 142) provided at a symmetrical position on an outer side surface of the device main body (see Fig. 2) and configured to cover an outer surface of the curler (see Fig. 2); a cuff structure (airbag 150) provided on an inner peripheral surface of the curler (see Fig. 2) and configured to be inflated by a fluid (para [0075]); and a power feed unit (power supply portion 115, para [0064]).
Karo does not teach the power feed unit being provided to the curler.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Karo such that the power feed unit is provided to the curler, as taught by Lee, as a simple substitution of one element (Lee’s power feed unit on curler) for another (Karo’s power feed unit on main housing) to obtain the predictable result of supplying power to the device.
Regarding claim 2, Karo and Lee teach the blood pressure measuring device according to claim 1, wherein the power feed unit is provided on an outer surface or an inner surface of the curler (Lee Fig. 5).
Regarding claim 3, Karo and Lee teach the blood pressure measuring device according to claim 2, wherein: the curler is configured so that an outer surface on one end is fixed to the device main body (Karo see Fig. 2), that said one end protrudes from the device main body (Karo see Fig. 2, end of 160 protrudes from main body 110), and that said one end and said another end are adjacent to each other (Karo see Fig. 2); and the power feed unit is provided at said one end side of the curler protruding from the device main body (Lee Fig. 3, power feed unit located where module 270 is shown).
Regarding claim 4, Karo and Lee teach the blood pressure measuring device according to claim 3, wherein: the curler includes a recess on an outer surface of the one end protruding from the device main body (Lee see Figs. 5 and 6); and the power feed unit includes a wiring unit provided in the recess (circuit board 280) and a power feed terminal provided in the recess and connected to the wiring unit (contact terminals 263a and 263b, para [0110]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791